 


109 HRES 630 IH: Expressing the sense of the House of Representatives that the holiday symbols and traditions of all Americans being observed this winter should be protected, for those who celebrate these holidays.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 630 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Ms. Linda T. Sánchez of California (for herself and Ms. Berkley) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that the holiday symbols and traditions of all Americans being observed this winter should be protected, for those who celebrate these holidays. 
  
Whereas Americans of every faith, creed, tradition, and belief celebrate important times during the calendar year; and 
Whereas the Framers intended that the First Amendment to the Constitution of the United States would prohibit the establishment of religion, not prohibit any mention of religion or other personal belief or reference to those beliefs in civic dialog: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the importance of the holiday symbols and traditions of all Americans including observers of Christmas, Hanukkah, Kwanza, Eid al-Adha, Lohri, Bodhi Day, the Birth of Guru Gobind Singh, Yule, Zarathosht Diso, Three Kings Day, the Feast of the Nativity, and other celebrations; 
(2)strongly disapproves of attempts to ban references to these traditions; and 
(3)expresses support for these traditions and the use of their symbols, for those who celebrate these holidays. 
 
